 192DECISIONSOF NATIONALLABOR RELATIONS BOARDDodson'sMarket,Inc. d/b/a Dodson IGA FoodlinerandRetail Clerks International Association, LocalUnion No. 240.Case 19-CA-4920November 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn April 29, 1971, Trial Examiner Allen Sinsheim-er,Jr.,issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He further found that Respon-dent had not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat such allegations be dismissed. Thereafter, theGeneral Counsel and the Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this proceeding and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner as modified herein.We agree with the Trial Examiner that the Respon-dent's change of its operations in the contracting fornongrocery items was motivated in part by theUnion's demand letter of August 14, 1970, and wasviolative of Section 8(a)(1).We also agree with theTrial Examiner that as a result of this 8(a)(1) violationby the Respondent a pattern was established andfollowed by the Respondent which resulted in (1) thereassignment of employee Van Etten in violation ofSection 8(a)(1); (2) the discharge of employees Gerberand Kremer in violation of Section 8(a)(3); and (3) thereduction in the hours of work of the womenemployees in violation of Section 8(a)(1) and (3) of theAct.We find further that the change in the Respon-dent's nongrocery suppliers caused changes in theemployees' terms and conditions of employment; bytheir changing suppliers without bargaining with theUnion about the effect of the changes on employees,Respondent violated Section 8(a)(5) of the Act. We,however, do not agree fully with the Trial Examinerthat the sole cause of the reduction of hours for thewomen employees (checkers) was Respondent'sreceipt of the Union's letter of August 14. As set forthbelow, we find that employee Vander Yacht wasremoved from her position as produce clerk andassigned as a checker in retaliation for her unionactivities.The reassignment of Vander Yacht because of herunion activities and the reassignment of Van Ettenbecause of Respondent's change in its nongrocerycontracting operation led to an excess of employeesemployed in the position of checker which resulted inthe reduction of their hours. Both of these factors, inour opinion, contributed to the illegal reduction ofhours and the discharges of employees Gerber andKremer, all of which were part of Respondent'scampaign to destroy the Union's organizationalefforts and to adversely interfere with the employees'rights under the Act.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act byremoving employee Vander Yacht from her positionin charge of its produce department following theUnion's demand letter to Respondent.' We findfurther that Respondent's reassignment of VanderYacht from produce clerk to the position of checkerwas also motivated by its knowledge of VanderYacht's union activities and was in retaliation for herunion activities, all in violation of Section 8(a)(1).We agree with the Trial Examiner that the initialdischarges of employees Gerber and Kremer wereviolative of Section 8(a)(3) and (1) of the Act, but ouragreement is based on the reason given by him asmodified above.We agree with the Trial Examiner, and for thereasons stated by him, that the Respondent's statedreason to the employees that he could not grant anywage increases because "his hands were tied, by theUnion" was in violation of Section 8(a)(1).Though, as stated above, we agree with the TrialExaminer's finding that the reduction in the hours ofwork of the women employees constituted a violationof Section 8(a)(1) and (3) of the Act, we do not agreewith his reasons for not recommending a backpayorder.While the record discloses that the Respondentpossibly made a small economic gain as a result of hischange in the method of contracting for nongroceryitems, we have found further that the reduction in thehours of work of the employees was motivated by andwas a part of the Respondent's overall campaign todefeat the union organizational efforts of its employ-1The evidence shows that on August 14, the date the Respondentatherhome in which five of Dodson'semployees and unionreceived the Union's letter demanding recognition, the Respondent wasrepresentatives had participated.At this meeting five employees signedaware of the fact thatVander Yacht hadhad a meeting,prior to August 14,union authorization cards.194 NLRB No. 22 DODSON IGA FOODLINER193ees.And, in any event, even under the TrialExaminer's reasoning, a violation of the Act occurredand a remedy is necessary. Accordingly, we shallorder backpay for these employees.The General Counsel excepts to the Trial Examin-er's failure to find an 8(a)(1) violation by Dodson'sstatement to boxboys Sanderson and Leibrant onAugust 16. We find merit in this exception. Dodson,on August 16, after informing the two boxboys thattheir wages had been previously increased and that infact they were now being paid higher than unionwages, concluded the conversation by telling themthat "if the store went into the Union or became aunion shop their wages would be frozen at $1.65" andto "think it over." Dodson did not deny making thisstatement.Contrary to the Trial Examiner, weconclude that this statement by Dodson, which wasmade subsequent to the Union's demand, clearly wascoercive in that Dodson implied that selection of theUnion would adversely affect their earnings. Accord-ingly,we find this statement of Dodson to be aviolation of Section 8(a)(1) of the Act.The General Counsel further excepts to the TrialExaminer's failure to find that employee VanderYacht was constructively discharged within themeaning of Section 8(a)(3) and (1) of the Act. We alsofind merit in this exception.The Trial Examiner, after relating the facts concern-ing the employer-employee relationship that existedbetween Dodson and Vander Yacht both before andsubsequent to Dodson's knowledge that VanderYacht was the leading union activist, concluded onthe basis of the record evidence that the GeneralCounsel had failed to establish a constructive dis-charge of Vander Yacht by Respondent. We disagree.For the reasons set forth below, we find that VanderYacht was constructively discharged by the Respon-dent in violation of Section 8(a)(3) and (1) of the Act.The record discloses that Vander Yacht, prior toAugust 14, was a valued and trusted employee. AfterAugust 14, at which time Dodson became aware ofVander Yacht's role in seeking union representation,2there occurred a series of acts by Dodson that canonly be construed as an effort to force Vander Yachtto resign her position. In this respect, followingVander Yacht's reduction from produce clerk tochecker,Dodson began close surveillance of heractivities, to the extent of openly following her aboutthe store, timing her with a clock on the performanceof inconsequential tasks, and making entries in a2Dodson contended that he had never formed an opinion afterreceiving the union letter as to which employees were behind the Union'sattempt to organize his employees.This contention is refuted by thecredited testimony of Respondent's witness Kern, whom Dodson visited onthe afternoon of August 14. Kern testified that on that date Dodson toldhim that the employees had signed cards at Vander Yacht's house.Employee Sanderson credibly-testified that on the evening of August 14notebook purporting to document her failure toobserve the rules of "proper behavior." During thisperiod, Dodson also abandoned his former practice ofpersonally delivering to Vander Yacht her weeklypaychecks and, after withholding them, belatedlyaffixed two such checks to a bulletin board behind ahallway door in the store. Further, Dodson intensifiedhis harassment of Vander Yacht by denying herrequest to trade 'shifts with another employee,although he had freely allowed such trades in the past,and by scolding her in the presence of outsiders forpurported infractions of company rules.Significant,moreover, is the thinly veiled threat toget rid of Vander Yacht which was made by Dodsonto another employee. Thus, Dodson told Van Ettenthat he "should have gotten rid of" Vander Yacht theprevious summer and further, looking to the future,that "one of us has to go."- These remarks wereimmediately passed along to Vander Yacht.Dodson's effort to compel Vander Yacht's depar-ture bore fruit. According to her uncontrovertedtestimony, Vander Yacht, who had never suffered anervous condition in the 5-year history of heremployment with the Respondent, was compelled toseekmedical treatment for a "bad case of theshingles."Her doctor attributed the condition toDodson's harassment and advised her to quit. Finally,on November 2, 1970, less than 3 months after VanderYacht's union activities became known to Dodsonand after the latter began harassing her, VanderYacht turned in her store coat and marking pencilsand announced that she was through.Based upon the foregoing we find that Respondentconstructively discharged employee Carol VanderYacht in violation of Section 8(a)(3) and (1) of the Actin reprisal for her union activities.3 We have previous-ly found, in agreement with the Trial Examiner, thatthe reassignment of Carol Vander Yacht from herduties as produce clerk to that of checker was inviolation of Section 8(a)(1). Accordingly, we shallorder the Respondent to reinstate Carol VanderYacht to her former job of produce clerk or, if that jobno longer exists, to a substantially equivalent position,without prejudice to any seniority or other rights andprivileges previously enjoyed. In addition, the Res-pondent shall make her whole for any loss of pay shemay have suffered by reason of the discriminationagainst her, by paying to her a sum of money equal tothat she normally would have earned from the date ofher discharge to the date on which she is offeredDodson mentionedVander Yacht'sname in connection with the receipt oftheUnion's letter. Another witness, Janice Hetterley,a customer,testifiedthatDodson told her he resentedVander Yacht as theperson who hadforcedpeopleto sign union cards.3Holly Bra of California,Inc.,164NLRB 1112,1123,TennesseePackers, Inc.,143 NLRB494, enfd. 339F.2d 203 (C.A. 6). 194DECISIONSOF, NATIONALLABOR RELATIONS BOARDreinstatement, as aforesaid, less her net earningsduring said period; the loss of pay may be computedin accordance with the formula and method pre-scribed by the Board in F.W. Woolworth Company,90NLRB 289, and include interest at the rate of 6percent per annum, as provided inIsis Plumbing &HeatingCo.,138NLRB 716. Respondent shallsimilarlymake whole those employees who sufferedlosses asa result of Respondent's discriminatoryreduction of their hours.We amend the Trial Examiner's Conclusions ofLaw by adding thereto the following to be numberedasConclusion 9 and by renumbering the TrialExaminer's Conclusion 9 as 10:9.By discriminatorily terminating the employ-ment of Carol Vander Yacht by constructivelydischarging her on November 2, 1970, Respondenthas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, Dodson's Market,Inc. d/b/a Dodson IGA Foodliner,Everson, Wash-ington,itsofficers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'srecommended Order,as modified below.1.We amend the Trial Examiner's recommendedOrder by inserting the following as paragraphs 2(a)and (b)and by relettering the subsequent paragraphsaccordingly:"(a) Offer to employee Carol Vander Yacht imme-diate and full reinstatement to her former job or, ifthat job no longer exists,to a substantially equivalentposition,without prejudice to her seniority or otherrights and privileges and make her whole for anylosses suffered by reason of the discrimination againsther."(b) Make whole those employees whose hours werediscriminatorily reduced for any loss of earnings theymay have sustained as a result of the discriminationpracticed against them."2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL upon request bargain collectively ingood faith with the Retail Clerks InternationalAssociation,Local Union No. 240,as the exclusiverepresentative of all of the employees in thebargaining unit described below,with respect torates of pay,wages,hours of employment, andother terms or conditions of employment and, if anunderstanding is ' reached,embody such under-standing in a signed agreement.The bargainingunit is:All theRespondent'sgrocery employees,excluding meat department employees,officeclerical employees,confidential employees,guards,and supervisors as defined in the Act.WE WILL make whole those employees whosuffered losses as a result of our reduction of theirhours.WE WILL offer to Carol Vander Yacht immedi-ate and full reinstatement to the job she held priorto her discriminatory transfer or, if that job nolonger exists, to a substantially equivalent posi-tion,without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of earnings she may have suffered as a resultof her termination on November 2, 1970.WE WILL NOT change the working assignments,schedules, or hours of our employees withoutnotifying Retail Clerks International Association,Local Union No. 240, and giving it an opportunitytobargain collectively about such proposedchanges.WE WILL NOT inform employees that no wageincreases can be granted while a union matter ispending.WE WILL NOTdiscourage membership in RetailClerks International Association,LocalUnionNo. 240,or in any other labor organization of ouremployees by discriminating in regard to their hireor tenure of employment or any term or conditionof employment.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, toform,join,or assist the above-named or any otherlabor organization of our employees,to bargaincollectively,through representatives of their ownchoosing,or to engage in other concerted activitiesfor the purpose of mutual aid,or to refrain fromany or allsuch activities,except to the extent such DODSON IGA FOODLINER195rightmay be affected by an agreement requiringmembership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) ofthe Act.DODSON'S MARKET, INC.D/B/A DODSON IGAFOODLINER(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Republic Building, 10th Floor, 1511 ThirdAvenue, Seattle,Washington 98101, Telephone 206-583-7473.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR., Trial Examiner: This proceedingwas heardat Bellingham,Washington on January 19, 20,and 21, 1971 and reopened for limited additional hearing atSeattle,Washington, on March 24, 1971. The complaintissuedOctober 15, 1970,1 alleges violations of Section8(a)(1), (3), and (5) of the Act.2 A timely answer to saidcomplaint was filed by Dodson's Market, Inc., d/b/aDodson IGA Foodliner, herein called Respondent. Thequestions presented are (1) whether Respondent violatedSection 8(a)(1) of the Act in a number of claimed respects;(2) whether Respondent violated Section 8(a)(3) of the Actby terminating Iris Gerber and Irene Kremen, reducing thehours of work of employees and constructively dischargingCarol Vander Yacht; and (3) whether Respondent violatedSection 8(a)(5) of the Act by failing to bargain with theUnion as representative of its employees in an appropriateunit-which includes the issue of whether the Unionrepresented a majority of employees; finally (4) whetherRespondent's conduct was such as to require the issuanceof a bargaining order even in the absence of a violation ofSection 8(a)(5).Upon the entire record including my observation of thewitnessesand after due consideration of the briefs of theGeneral Counsel and Respondent-Employer, I make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a Washingtoncorporationengaged in the1The original charge was filed August 20,1970, an amended charge onAugust 26,1970, and a second amended charge on September 4, 1970.2Amendments to the complaint were made and granted at the hearing.retailsaleof grocery items at its store in Everson,Washington. During the past fiscal year which included a 4-month shutdown caused by a major fire, Respondent'sgross business volume was approximately$348,000. Basedon a projection of representative monthly volume, itsbusiness volume for the 1970-71 fiscal year will exceed$500,000. Respondent annually purchases goods valued inexcess of $50,000 from businesses located within the StateofWashington which in turn purchase said goods fromoutside the State of Washington. I find that Respondent isan employer engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits and I find that Retail ClerksInternationalAssociation, Local Union No. 240,hereincalled theUnion, is a labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Initial union organization and request forrecognitionExcept for a meatcutter employed by Respondent afterLabor Day 1970, which resulted in an agreement with alocal of the Meatcutters Union, the Respondent has notbeen represented by a labor organization. In the beginningof August, employee Carol Vander Yacht, who had bebomedissatisfiedwithworking conditions, contacted unionSecretary-TreasurerWilliam Lewis. Following this VanderYacht canvassed employees and arranged for' a meetingwith Lewis at her home on the evening of August 12, whichwas attended by employees Jean Van Etten, Iris Gerber,Irene Kremen, and Mary Wortley. These five constituted amajority of Dodson's employees who according to theGeneral Counsel would number seven and according toRespondent would numbernine.3After discussing possiblebenefits of unionization, Lewis passed out authorizationcards which the five employees signed after reading.4 Thenext day Lewis sent a letter by registered mail toRespondent in which he stated that the Union had receivedauthorizations from a majority and requested recognitionof the Union andan earlymeeting to discusssigning acontract. The letterwas receivedby Leland Dodson, theowner of Respondent, sometime between noon and 2:00 onFriday August 14.2.Time of Respondent's change on August 14 initscontracting for drugs and hardwareAccording to Leland Dodson, the owner of Respondent,he had contemplated for some time changing his supplier ofcertain drug and hardware items called nonfood items froma firm called American Wholesale Grocery to MerchantsSupply Company. Prior to a fire at the store in 1969, theseitemshad been furnished by Merchants Supply Company.3The numberin the unit will be considered in detail hereafter.4Contentionsasto their validity will be consideredpost. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter the fire, American Wholesale Company became thesupplier and offered a 5 percent discount providedRespondent would take care of the ordering and stockingof such products. Accordingly from November 1969 toAugust 14, 1970, these were furnished by AmericanWholesale. Employee Jean Van Etten did the ordering andalong with other employees the stocking of items whenfurnished by American Wholesale. Dodson testified that hehad been dissatisfied with American Wholesale Service forat'least the preceding 4 months. Other witnesses includingLeo Kern, the Bellingham manager of American Whole-sale, suggested the principal source of dissatisfaction with ithad come about from a recent move of American'swarehouse from Bellevue to Kent, Washington, which hadcreated problems in effecting deliveries to Respondent'sstore.Dodson testified that 2 or 3 weeks before August 14he had talked to Henry Hawkins, a representative ofMerchants Supply who was at his store, and told Hawkinsthat it was costing Respondent too much money in labor tohave the orders written out and put on the shelves, that theywere getting entirely too much buildup of inventory andhaving to return too many goods. Dodson testified, "I feltthat I would be better off to go back with them." Dodsonthen said that Hawkins reaction was that they would beglad to have us back and they always wanted us back butthat Hawkins said, "Leland you have caught me right whenwe have a bunch of people on vacation." According toDodson, Hawkins then said, "If you demand it well comein now." Hawkins then said, "It would be an accommoda-tion if you would let this go a few weeks until we can get ourforce straightened out." Dodson said, "That I agree to."Dodson stated it was his custom to go to Bellingham onFriday and pay American Wholesale for the week'ssupplies, that he usually picked up some fish and chickensand occasionally went out to Merchants Supply, who at thetime was supplying him with other merchandise. Accordingto Dodson on Friday morning, August 14, he went to townin his usual manner, stopped at American Wholesale, paidthem their check, and went down to Merchants Supply. Hedidn't remember what he got, he thought he picked upsomething and he went down to see "if I could get it" andwhile in there, according to Dodson, "they told me theywere ready to service me." Dodson testified he then said,"Fine, have Don pick up our order next week." Dodsonsaid that he (Don Peterson) then came in on the followingTuesday and picked up the order. According to Dodson,"We have been getting our supplies that way ever since."Dodson further stated that on the morning of August 14,when he happened to go into Merchants Supply, he spokewithMr. Sandvig and Mr. Zabel. He placed the time as alittle before noon, "very close to the noon hour." Dodsontestified he returned from town between 1 and 2 p.m.The foregoing would place the order and change fromAmerican to Merchants Supply on the morning of Friday,August 14 prior to the receipt of the letter from the Union.However, there is in the record no specific or definitecorroboration of Dodson's testimony that he went toAmerican and Merchants on the morning of August 14.5On the contrary there is testimony from Respondentwitness Kern that Dodson normally came to American inthe afternoons on Friday. Kern finally testified as set forthhereafter that he thought Dodson was there in theafternoon on August 14. Sandvig and Zabel were unable toplace the time on August 14. In addition, there is testimonyfrom General Counsel's witnesses that Dodson was awayfrom his office for a lengthy period on the afternoon ofAugust 14 after receiving the letter. Dodson admits beingaway from the office but said he went to visit and talk withhis son and then had his dinner. There are also substantialvariances or conflicts between the testimony of MerchantsSupply personnel or officials and Dodson's testimony thathe had asked Merchants Supply to take over some weeksbeforeAugust 14 from American and that MerchantsSupply had told him on the 14th that they "were ready" totake over.As to the time of Dodson's visits to American andMerchants on August 14, as to his whereabouts throughoutthe day, and as to who initiated the return to Merchants,the record reflects the following additional evidence: HenryHawkins was called by Respondent and testified that hehad made a number of attempts as salesman during thesummer to persuade Dodson to assume full service withMerchants Supply. He did not confirm Dodson's statementthat he and Dodson had made a commitment to resumeservicewell in advance of August 14. On the contraryHawkins said he learned of Respondent's resumption ofbusiness through other persons at Merchants Supply anddid not make such arrangements himself.According to Respondent witness Edward Sandvig, thecoowner and president of Merchants Supply, Dodson cameto his office on the 14th. Sandvig could not recall whether itwas before or after lunch. Sandvig testified "Leland said hewanted to resume full line service with us. That he was notsatisfiedwith his nonfoods operation, that he had beengetting through American Wholesale Grocery. I assuredhim we would be most happy to do it." This latter indicatesDodson initiated the request to Merchants on August 14,rather than Merchants stating they "were ready" to handleDodson's business. Sandvig said- that he had needledDodson "at every opportunity" to get his business back butdid not state that any formal arrangement had been madeprior to August 14.Leo Kern of American Wholesale testified that Dodsoncustomarily came to his office on Fridays from 3 to 3:30p.m. Kern said that on one of the days that he (Dodson)was in my office, Dodson told him about the union letterand "he said that he was a little upset that no one hadbrought anything up to him and talked to him about it. Itwas a shock to him, this is how I took it." Kern was askedby the General Counsel:Q.Did he bring up Carol Vander Yacht's name onthe day he brought up this letter that he received fromthe Union?A. It's very possible he did.Q.What, if anything, can you recall him sayingabout Carol Vander Yacht?5I note General Counsel witnessCarol Vander YachttestifiedDodsonhe was at American and Merchants shortly before noon and returnedhad been out of the store in the morning and returned before noon.ThisbetweenI and 2,p.m.does not indicate where Dodson was and conflicts with his testimony that DODSON IGA FOODLINER197A. I believe the meeting was at her house.Q.He told you there had been a meeting at herhouse?A.Yes.Kern was asked by the General Counsel whether at thetimeDodson told him he received the Umon's letterDodson said when he had received it. Kern first answeredthat he didn't remember Dodson telling him when he got it.Kern testified, "I believed he said he got the letter. I don'tremember him saying that he got it this morning, thisafternoon or when." Kern was then asked whether he hadanyreason to believe Dodson had received the letter theday "he brought it up." Kern answered, "It's possible thathe got it that day, he brought it up. I am fairly sure that heprobably did come in the day that he got the letter." Kernwas asked:Q.Was it on that day he told you he wanted to quityour service?A.No, I don't believe so.Kern then said, ". . . Well, it was sometime in there I thinkhe wanted to, I think he wanted to quit before that anywaybut he. ." Kern was then asked: 'Q. (Interrupting) He gave you his formal notice hewas quitting on the day he came in and told you aboutgettingthe union letter. Is that correct?A. I can't, I really can't understand that.I'm surethat he told me now that he was quitting, he wasdissatisfied.Now, as I stated before, I don't know if itwas the day he got the letter or not. I don't know. I don'tget hismail, sir.Q. I understand that. I'm asking you whether ornot, on the same day that he came in and told you, "Igot a letter from the union," and told you about themeetingatCarol Vander Yacht's house, where theysigned cards.Was that the same day that he formallynotified you that he was quitting?A. I believe so. I think it was.Dodson, testifying later in the hearing on examination byRespondent counsel, stated that he had told a MerchantSupply salesman, Don Peterson "at differenttimesthe factthat it looked like we would be back with them. Americanwasn'tgetting our deliveries straightened out. Too oftenthey were long in getting there and they were short toomanyitems."Dodson added that he and his son Orran onthe night of August 13 had discussed the matter and agreed,67Orran was a witness but did not testify as to this subject.On examination under 43(b) Dodson testifiedQ After you read the union's letter, what was the first thing youcan recall doing?A.Well, I went down and mentioned it to Miss Kremen, andwent out and got in the car and went down and gave the letter to myboy and went and had dinner,that was something like 2, 2:30 intheafternoon. I am not very punctual as to what time I eat. [Emphasissupplied.]QWhat did you do after you finishedeating lunch?A. I went back to the storeSubsequently when calledas a witnessby Respondent, Dodson testified onexaminationby the TrialExaminerhe left thestore and went to his son'shome a block away to discuss the letter.Dodson said: " . . He'd been downhaving his lunch or droner, and I went in the house and we sat there andtalked and discussed it for some time, and he come on up to the store and Istopped off at the restaurant to eat." Dodson was then asked:TRIAL EXAMINER:Just a minute,about what time did youleave the store to go to your son's house?THE WITNESS: I would say about probably 2:15, 2:30,. .We would have to discontinue with American ..."Dodson said they reached a final decision, "That we weredefinitely going to change and we were going to changeright away" to Merchants .6 On examination by Respon-dent,Dodson testified as to the conversation at Sandvig'soffice, "Mr. Sandvig told me `we have wanted your accountbacksince we lostit.'" According to Dodson, Sandvigsaid, "we will service that and get out there and give youservice if I have to come but there myself. He said, `I'm justnot going to wait any longer.' "When the foregoing is coupled with the testimony (indetail)hereafter as to changing Carol Vander Yacht'sduties so that she no longer performed produce work, itbecomes apparent that, of all the witnesses called by theRespondent and the General Counsel, only Dodsonsupports his version as to the time of effecting the changefrom American to Merchants on August 14. The witnessesnot only include those witnesses of the General Counsel,Vander Yacht and Gerber, who saw Dodson absent asubstantial timeduring the afternoon, (which Dodsonadmitted) 7 but they include as set forth several witnessesfor the Respondent, namely, Hawkins, Sandvig, andparticularlyKern. In connection with the Vander Yachtincident as will appear, they include not only Vander Yachtbut also Respondent's witness, Christiansen, whose testi-mony was indefinite.It appears unlikely that the receipt of the Union's letterand the change from American to Merchants on August 14(as well as the change in Vander Yacht's duties) would becoincidental.When this is coupled with the inability ofRespondent to adduce corroboration from any of itswitnessesof either the time of change or who initiated thechange at the time it occurred or of certain other significantparts of Dodson's testimony(supra)concerning conversa-tions with American and Merchants officials and represent-atives, I conclude and find that Dodson's testimony as tothe time of effectuation of the change is not to be creditedand that the change occurred after the receipt of the letteron August 14. In so doing I am not making any finding thatthere was no economic basis or warrant for the change. Therecord as a whole, which will be analyzed hereafter, mightpossibly support such a change as effected by theRespondent on the basis of business operations. However,it is clear that, although this change was evidently a matterin contemplation, no definite decision to make the changesomewhere in there.TRIAL EXAMINER. What tune did you leave his house to go toeat?THE WITNESS:Well, time goesby prettyfast. I don't know, wewas there about 15, 25, 30 minutes. I didn't time it. We talked aboutthat, talked about other things. It was quite a shock to me. I havealways felt that our group was very close together, and I have takenquite an interest in the help to explain to them how the business is run,also things would cost more if it's run this way than another, andwhen this came this way without saying anything to me about it, it wasa shock. It really was.TRIAL EXAMINER: All right, now about what time did you eatyour dinner or lunch as you call it at the restaurant?THE WITNESS: I'dsaysomewhereclose to 4 o'clock.I visit withthe folks over there at the restaurant.I'm hardly over there less thanan hour and a half. [Emphasis supplied.]TRIAL EXAMINER: You returned to the store about what time?THE WITNESS: I'm guessing at this for I don't know, but I wouldsay somewhere in the neighborhood of 4:30 to 5.00. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas made until the arrival of the Union, and the Union'sletter in effect accelerated or precipitated the change fromAmerican to Merchants as to the drug and hardware items.What the effects of such conduct may be herein will beconsidered furtherpost.8Evidence was adduced by Respondent with respect to theeconomic necessity to change operations in order to reducecosts. This consisted principally of an analysis of labor costas a percentage of sales. A compilation prepared by OrranDodson who testified with respect thereto reflected thefollowing rates of labor costs to sales for months of Julythrough December 1970:July - 5.3%August - 7.5%September - 6.4%October - 7.5%November - 7.9%December - 5.6%OrranDodson also testified that the changeover toMerchants and subsequent layoffs or reductions in hourswere intended to bring labor costs within an "acceptance"range stated by him to be 6 percent. The General Counselcontends that these figures may not prove the matters setforth without producing all of the pertinent business booksand records of the Respondent, citingWelcome - AmericanFertilizer Co.,169 NLRB 862, 870. The General Counselalso 'argues that the foregoing are "inconclusive ofanything."With respect to the General Counsel's conten-tion that as evidentiary matter the data may not be con-sidered, the Board has held otherwise. SeeRoman CleanserCompany,188NLRB No. 136, citing cases: However,the argument of the General Counsel with respect to theinconclusiveness of the figures is pertinent. These figuresreflect an up-and-down pattern in labor costs as againstsales at the times set forth. They do not reflect comparablecosts for other periods or years, nor do they show the totalsales figures involved during the specified months or anytime which would bear on the ultimate matter of profit orloss.Finally they cannot be viewed in isolation withoutregard to business and employment conditions throughoutthe area. Even assuming the data may be arguably of someevidentiary value, I do not consider such to be decisive onthe issue of the cost-sales-profit relationship. On the otherhand I do not consider the data meaningless. Evidence wasalso induced that upon the return of Mrs. Dodson (who hadbeen off work) there was less need for nonfamilyemployees. Further the record does reflect that uponreduction in total working hours after August 14,Respondent was still able to conduct its business. Thislatter will be considered more fully hereafter. However, theforegoing economic aspects do not change the finding andconclusion as to the time that Respondent in fact decidedto and did change from American to Merchants, nor thatsuch was precipitated or accelerated by the Union's adventand its letter.The complaint alleges that Respondent commencing onAugust 15 made the following unilateral change in workingconditions: "(a) rearranged its employees working sched-ules without first consulting with employees as had been thetraditional practice."While I find no evidence in support of any traditionalpractice of consulting employees prior to a change, thematter of when and how the changes in assignment and/orschedules occurred was thoroughly litigated during thehearing both in connection with the aforesaid allegationand also in connection with the allegations of violations ofSection 8(a)(5) and derivative 8(a)(1). Accordingly, I findthat the changes in operations which occurred as a result ofthe Union's letter and which brought about changes in VanEtten's assignments and other persons' assignments andschedules (and also the terminations of Gerber and Kremenpost)were violative of Section 8(a)(1) of the Act .93.Replacement of Vander Yacht as produce clerkFor almost 5 years Carol Vander Yacht had theresponsibility at Respondent's store of ordering, unloading,pricing, and displaying produce. According to LelandDodson, about the middle of July 1970 Arnie Christiansenwas hired with the thought that he could assist VanderYacht in that department and give her advice as to display,pricing, and other aspects since he had extensive produceexperience. Dodson said when Christiansen was hired, itwas with the understanding that he would be taking part-time work as he couldn't stay too long, since he planned togo on a missionary or evangelistic trip. It is clear that untilVander Yacht took her vacation from the end of July untilthe beginning of August she was in charge of the producedepartment. On July 25, she filled out the order list, on July28 she gave the produce man the order, and on July 29 sheprepared another order. During the week ending August 8while Vander Yacht was on vacation, Christiansen orderedthe produce. According to Vander Yacht when she returnedto work the next week, she was primarily responsible forpreparing the orders although she consulted with Christian-sen as to sale items. As she had done before, Vander Yachtgave an order to the produce man on Tuesday, August 11,and prepared one on Wednesday, August 12. Vander Yachtwas scheduled to be off on the 13th. Dodson testified that"about August 11" he told Vander Yacht that Christiansenwas "in charge of the produce and that would take theheavy work off her, that she was not physically able to dothe heavy work that was to be done, it is really not awoman's job." Vander Yacht denied that any suchconversation had ever taken place but said that whenChristiansen was hired it was with the understanding thathe would help her in the produce department.Dodson was asked by the Trial Examiner and testified:THE WITNESS: And if I remember right, it waswhile she was still on vacation that I told him that hewould take over and have complete control of theproduce from then on.8One immediate effect was to change the duties of Jean Van Etten who9 Subsequently I am finding that by effecting these changes Respondenthad handled the ordering and some stocking from American After thealso violated Section 8(a)(5) of the Act I am also finding certain specifiedchange she worked more as a checkerviolations of Section 8(a)(3) were a consequence thereof. DODSON IGA FOODLINER199TRIAL EXAMINER: Who ordered it after she cameback from her vacation?THE WITNESS: Now, that I don't know. I'm notback there when the produce is being ordered.TRIAL EXAMINER: Did you tell Mrs. VanderYacht that Mr. Christiansen would have completecharge?THE WITNESS: I told her after she got back fromher vacation, but I don't know what day it was.TRIAL EXAMINER: What did you tell her?THE WITNESS: I told her that Arnie was going tobe, going to have control of the produce, and that shewould not have to do the heavy work for produce nomore.TRIAL EXAMINER: Did you tell her who wouldhandle the orders?THE WITNESS: No. I presumed that that wasenough, but I did not just come out and say don't youorder anything else, for honestly, our relationships therein the store had been the most friendly and agreeable toone another and to have to spell out every little thing, Ijust haven't done it.Arnie Christiansen called as a witness by Respondenttestified that Vander Yacht either did the ordering the weekending August 14 or worked with him on the orderingduring this period. It is evident from his testimony that hehad not been told at that point that he was supposed to takeover, nor did he testify specifically that he was so told totake over or when.10 However, it is evident that as of thefollowing week Christiansen performed all the functions ofthe produce department including the ordering and thatVander Yacht was out entirely. Vander Yacht testified thatwhen she came to perform the produce order preparationon Saturday August 15, she saw Christiansen preparing theorder and that Christiansen thereafter took over allordering except for occasions when he called on VanderYacht to assist in some particular task.The General Counsel contends that further proof thatDodson had no intention prior to August 14 of removingVander Yacht from the produce department was evidencedby two factors: First that he did not give Christiansen araise until sometime in the week following the letter, whichended August 22. During that week Christiansen received a50-cent-per-hour increase. The General Counsel argues thatthe only plausible basis for giving the increase wasrecognition of Christiansen's having taken over the producedepartment completely and that this supports VanderYacht's account rather than Dodson's of when Christiansentook complete charge. The contention evidently is that theraisewould have been granted the week in whichChristiansen, took over, rather than delay a week. Secondthe General Counsel also referred to Dodson's conversation(post)with Iris Gerber about 6:30 p.m. on August 14 inwhich, according to Gerber, whose testimony I credit,Dodson said "there were going to be some changes made"toChristiansen testified in response to a question by the Trial Examineras to "who ordered after Carol's vacation?"THE WITNESS' I'm quite sure that I started to order, and if Irecall right, I wouldn't be positive, but I felt that Carol was a little hurtover this, and I don't recall for sure if I completely stopped or I Justhelped her, but I didn't want to causeanyproblems, but as far as Iremember, I ordered after Carol came back, or we ordered together,in the produce and drug ordering and "that he would pullJean and Carol up front to check." The General Counselargues that by the use of future tense" Dodson, as of 6:30p.m.,August 14, still considered Vander Yacht to be theproduce clerk. I note also the testimony of Respondentwitness Kern set forth,supra,which I credit that Dodsonapparently indicated to Kern on August 14 that he knewthe union meeting had been at Carol Vander Yacht'shouse.12 There is also the testimony of employee GeraldSanderson, discussed more fully hereafter, that on theevening of August 14 Dodson mentioned Vander Yacht'sname saying she had been "working too hard and that shewas dust overdoing herself." Sanderson said at that time oron Sunday, August 16, Dodson told him he thought"Vander Yacht had taken drastic steps in this" (evidentlyreferring to the Union) "without knowing what wouldcome out of it." Dodson did not deny this and I creditSanderson's testimony. Further supporting the conclusion,thatVander Yacht's work was changed after the unionmeeting at her house and after the letter was received is thefinding above that the change from American to Mer-chants occurred after the receipt of the union letter. Hereagain I am not finding that there was no warrant for achange. There is testimony by Dodson and Kern that theoperation of the produce department needed improvement.Kern testified he had commented upon the inadequacies ofthe produce department a number of times. However, thisdoes not negate the fact that although there may have beena desire to improve the produce department the changewith respect thereto did not come about until theRespondent received the letter from the Union and thatthisprecipitated or accelerated any change that mightotherwise have occurred.13 I accordingly find that VanderYacht was removed from the charge of the producedepartment following and because of the union letter andthatRespondent thereby violated Section 8(a)(1) of theAct.14 However, at this point I am not making any findingconcerning the allegations with respect to a constructivedischarge as to Carol Vander Yacht, which will beconsidered hereafter.4.Thetermination of Iris GerberAccording to employee Iris Gerber, about 6:30 p.m. onAugust 14, Dodson after returning to the store told her:A.He said, "You asked for tomorrow off, didn'tyou?" and I said "Yes," as we were walking back andwhen we got back there he said there were going to besomechanges made and he went on to tell me that hewas changing produce and drug situations in the store, Ireally don't remember what, and that he would pullJean and Carol up front to check and that he wouldn'tbe needing me anymore becausebusinesshad droppedoff and that if he did need me he would call.Gerber then was asked if Dodson said anything aboutreceiving a letter from the Union and testified:I'm not positive.11 Dodson does not appearto have denied this12Dodson did deny this.13 I have previouslyfound that the matter of changes in assignmentsand schedules was thoroughlylitigatedat the hearingas to allegedviolationsof Sections 8(a)(1) and (5) of the Act14 1 am findingpostthatthis also violated Section 8(a)(5) of the Act. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDA.Well, he said he had gotten a letter from theunion and he understood that three employees wereunhappy with the situations as they were and he hadwished that the employees had come to him first.According to Dodson during his discussion with his sonthe night before (August 14) they had considered operatingcostswhen they decided to switch back to MerchantsSupply. Dodson said this would result in a savings of 26 to40 hours work per week, as Merchants did its ownsupplying and racking, or about one less employee. Dodsonalso said Mrs. Dodson was then returning from a vacationand was available for work. Dodson further testified thatalthough employee Mary Wortley was junior in employ-ment to Gerber he decided to retain Wortley because shewas available nights and full time while Gerber insistedupon working only part time.Gerber- said that before this conversation no one hadgiven her any reason to believe that she was not performingsatisfactorily or that any changes were in contemplation.On August 20, as will be discussed more fully hereafter,union representative Lewis and another union representa-tive,Clark, met with Dodson concerning recognition. Atthat time Clark also raised the subject of Gerber'stermination. Dodson stated, according to Clark, that he hadbeen dissatisfied with Gerber's work for some time and thather services weren't needed because of Dodson's decisionto hire an outside vendor to perform certain stocking andmerchandising functions. Clark said that it was odd thatGerber had been terminated on the same day Respondenthad received the Union's letter. According to Clark,Dodson replied that the receipt of the letter was "the strawthat broke the camel's back." " I note in this connection thatLewis did not specifically corroborate Clark's account inthis regard. Lewis said that it was Clark who did the talking.While the General Counsel argues that it is to be expectedthat Clark's recollection would be the more precise, it mightalso be expected that Lewis would recall such statement ifmade. I do not find it necessary to resolve this in order todetermine the matter of Gerber's termination.With respect to Gerber's termination there is no questionthat it was in part if not in whole brought about by thechange from American to Merchants. As I have concludedthat this change was precipitated or accelerated by theunion letter seeking recognition, in violation of Section8(a)(1) of the Act, it is evident that as a part of theconsequences of an illegally effected change that Gerber'stermination was discriminatorily motivated. The termina-tion of Gerber would accordingly be a violation of Section8(a)(3)and (1) of the Act and I so find. Gerber wassubsequently reemployed by Respondent about October14, 1970. She testified that Dodson told her "when he couldhe would give me a substantial raise." She said he told hersomething to the effect that he would like to give her a raisenow but his hands were tied by the Union.5.Thetermination and reemployment of IreneKremenOn August 14 immediately after receiving the Union's15The discussion as to Kremen is predicated on Dodsons testimonysinceKremen, who was in Canada, did not testify.letter, according to Dodson, the first employee to whom hespoke was Irene Kremen, a checker. Dodson testified 15 thatKremen admitted having signed a card by stating "we've allsigned cards." This would indicate to Dodson that othershad likewise supported the Union.Kremen was senior at least to checkers Wortley andGerber. She took a vacation between August 15 and 22 andon returning on August 24 called Dodson to ask when sheshould come into work the next day following a change inthe schedules during her vacation. Dodson told Kremen she"wasn't needed anymore." The next day she talked toDodson at the store and objected to the fact that he hadterminated her rather than Wortley. Dodson said Wortleywould be there the following spring, but Kremen wasscheduled to leave the area to go to British Columbia. Thefollowing day, pursuant to legal advice,16 Dodson reversedhis decision and called Kremen back to work where shecontinued on a reduced schedule (as did most of the otheremployees) until she quit to go to Canada on October 8.With respect to Dodson's explanation for Kremen'stermination the General Counsel points out: That Dodsonhad earlier stated that he had "hired Mary (Wortley) so wecould have help while we went on vacation. Mary was whatyou call a summer job . . ." Dodson had then added he"anticipated keeping heron asfull-time in the place of Irisduring the winter time . . ." The General Counsel arguesthat this only served to show that Dodson was grabbing atexcuses as fast as they came to mind. The General Counselargues further that even if Wortley at some point became apermanent employee,as far asDodson was concerned, itwas implausible that she would have obtained such statusso soon after she started employment. This could be thecase but is not necessarily so, since apparently Dodson wasimpressed by Wortley's work and she was one of the twopersons who did receive a substantial increase in Decem-ber, to be discussed hereafter. While the General Counseltakes the view that Kremen was scheduled to leave in thespring,Dodson testified that Kremen's husband had saidthey could go anytime and earlier. Kremen actually did quitabout October 8 and left for Canada.In any event I do not consider that this question ofselection is necessarily dispositive of the matter as far asKremen is concerned. It, of course, can be argued that shewas selected instead of others because of her stating thatshe had signed a union card. However, by August 22, aftermeeting with Clark and Lewis, referred tosupraandpost,itis probable that Dodson had a fairly good approximation asto who would make up the majority who purportedly hadsigned cards, which would appear to have included Wortleyas well.Without regard to the question of selection, in myjudgment the termination of Kremen, occurring at the timeitdidand as a proximate result of Respondent'sprecipitating or accelerating the change in operations whenitdid because of the Union's letter, was discriminatorilymotivated. The termination of Kremen for 1 day according-ly would be a violation of Section 8(a)(1) and (3) of the Actand I so find.The foregoing resolution as to Kremen and Gerber stillleaves the question of the reduced hours for the women16Dodson said he receivedlegal advicethat it wouldmakeit less likelythat unfair laborpracticeswould be charged if he took Kremen back. DODSON IGA FOODLINER201employees which occurred, according to the records, duringthe week of September 12 following advice by a lawyer toDodson and which will be discussedpost.6.Alleged 8(a)(1) activitiesa.Allegations concerning wages of Sanderson andLeibrantThe General Counsel had initially alleged that on August16 the Respondent "increased the wages of its box boysabove the area union scale." He moved to delete thisallegation and substitute an amendment that on or aboutAugust 16, 1970, the Respondent, through Dodson,"informed its boxboys that theywere now receiving wagesin excessof those called for in the area union contract andthat they should keep this fact in mind if the union mattercame to a vote."According to box boy Gerald Sanderson, about 8 o'clockon theeveningof August 14 Leland Dodson told him hehad "received a letter and that some of the employees hadasked to go union. He said he didn't know who they werebut he could probably find out." Dodson then went on andmentioned Carol Vander Yacht's name saying she had been"working too hard and that she was just overdoing herself."Sometime either in this conversation or the followingSunday according to Sanderson, Dodson told him hethought Vander Yacht had taken "drastic steps in this"(apparently referring to union activity) "without knowingwhat would come out of it." On Sunday, the 16th, Dodsonspoke to Sanderson and Robert Leibrant, another box boy,about the Union. According to Sanderson he told them thatBob is not earning $1.65 an hour now, but $1.75 and "youJerry (Sanderson) are not earning $1.75 an hour but $1.85"and that if the store went "in the Union or became a unionshop" their wages would be "frozen at $1.65." Sandersonsaid Dodson closed the conversation by telling them "tothink it over carefully." Dodson did not deny Sanderson'saccount. Leibrant was called by Respondent but was notasked to deny, contradict, or verify Sanderson's account.It is clearthrough testimony and records which I creditthat theseincreaseseffective the week ending August 15had been granted prior to the union organization, so thattheir grant was not violative of the Act. It is also clear and Ifind that both Sanderson and Leibrant were aware of theincreases prior to the receipt of the Union's letter requestingrecognition. Sanderson testified that he' learned beforeAugust 14 from Leibrant and from checking his card thathe had been given a 10-cent raise. This indicates thatLeibrant himself had learned of the wage increase beforeAugust 14 and it corroborates Dodson's testimony that hetold Leibrant and Sanderson of their wage increases beforeAugust 14. I conclude and find that the wageincreasesthemselves were given to Sanderson and Leibrant beforeAugust 14 and that they were told of these increases prior toAugust 14.With respect to the rest of thestatementsmade on August16, set forth above, the proposed contract submitted by theUnion indicates a rate of $1.70 initially for the helpers.Whether theprior contract paid $1.65 or not is unclear.Thislatter statementby Dodsonappears to be in the natureof argument and, on the basis of the record herein, in myjudgment such does not constitute a violation.Since thewage increases were granted before the union letter wassent and appear to have been known to both Sanderson andLeibrant,Ido not find such to be a violation.I concludethere is no violation as to the matters alleged with respect tothe allegation set forthsupra.b.Allegationconcerning change incoffee andpastry policyAfter receiving the letter from the Union the Respondentchanged its coffee andpastry policy.Coffee had beensupplied from a coffeepot in the meat department withsome pastry or cookies provided.The new policy was toprovide coffee without charge at a restaurant across thestreet.Dodson testified the move was based on twoconsiderations:(1) the unsightliness of the coffeepot17 inthe meat department and (2)his wish that employees couldenjoytheir breaks without being called upon to go to thecheckstand or do other work while on a break.Kern, themanager of American Wholesale,testified he had severaltimes suggested to Dodson that the coffeepot be removedfrom the meat area.The employees on the morning ofAugust15 and thereafter were advisedindividually theywould be permitted to have coffee in a cafe across the streetfrom the storebut that pastrywhich had been given to themfree wouldnot be paidfor.Dodson testified that there wassome practice about providing cookies or sweets in variousways.He said the girls often brought little pastries or cake,theOrowheat driver often gave them packages of sweetrolls that were getting old on the shelves and also theSunshine and National Biscuit salesmen set out packages ofbroken cookies.When there was nothing else Respondent"furnished them." Dodson,hiswife,and four grandchil-dren ate some.Dodson testified the actual cost if he hadprovidedallwould have been 50 or 60 centsa day and thatRespondent furnishedprobably half. Obviouslythe costwould have been low while provision at the restaurantwould have been substantially more.Also it is a fairconclusion that coffee at the restaurant would entail morecost than out of a coffeepot.Some effort was made byDodson to indicate that the change had been underdiscussionfor quitea while, but Dodson did admit that atone point that the decision to change occurred afternotificationby the Union.Dodson said "we made ourdecision after we were notified theUnion would be outthere bargaining.Orran and I talked it over and thought itwould cause extra tension to the store.He was putting in ameatcutter and if the health men came out to look thingsover and criticized us that was all right,but we didn't wantthem to criticize the meatcutter who didn't have anything todo with it.We decided we should do somethingabout thatbefore we got unduly criticized and got our helpcriticizedwhen they shouldn't be."Dodson said that he went over to the restaurant acrossthe street and arranged to furnish the coffee and put it on17Dodson was asked when a customer would see the coffeepot when hethey were either preparing it or had had it. There were dirty cupsapproached the meat counter and he replied:sitting there. It was just rather unsightly.The very first thing he would look right over to the place where 202DECISIONSOF NATIONALLABOR RELATIONS BOARDhis bill and that he then informed the help that they wouldhave coffee but didn't know whether he told everyone.Carol Vander Yacht indicated she wasn't told and didn'tknow about the new coffee policy for some time, which willbe referred topost.Dodson explained that he had lookedaround the store to try to figure out where to put the coffeeand get it away from the meat room and that anotherproblem had been to have clerks repeatedly take theircoffee breaks all at one time which would take them out ofthemeat room and leave a customer standing at thecheckstand. This according to Dodson would result in VanEtten, who was prompt, going over and waiting on them.Dodson said he felt that by moving to the restaurant theywould not be disturbed and be able to have a better breakand he didn't think anyone would object to it.Although the changes in lunch facilities have been foundtobe violations under certain circumstances,18 in thisinstance I am not convinced that although the coffeechange occurred at the time of the union letter it wasdesigned to affect the union organizational activity or byway of reprisal therefor. I believe that a reasonableappraisal of this action should be taken and accordingly amfinding that the coffee change was not in violation of theAct.c.Threats to withhold wage increasesIn late August or early September, Dodson approachedVan Etten and said that he could not give the girls wageincreases"until this was settled, and it would take about 10or 11 months."About October 13, in a conversation concerning Gerber'sreturn to work, Dodson told her, in effect, that he couldn'tgive anywage increasesat that time because "his handswere tied by the union." Dodson added that "when hecould" he would give her a substantial raise. The defenseassertedby Respondent is that lawyers cautioned Dodsonnot to giveincreases.While there are certain limitationswith respect to the granting of wage increases during theperiodofa union's organizational or recognitionalactivities, there is no absolute prohibition thereon. Dodsonwas therefore accordingly incorrect in his statement. Suchstatements were therefore violative of Section 8(a)(1) of theAct and I so find.d.Threat to close the store if the union came inSome 3 or 4 weeks after August 14, Mary Wortleyhappened to be nearby when Leland and Orran Dodsonwent to the meatcase. According to her, they should haveseen her. According to Wortley, Dodson remarked "that ifthe union came in, if worse came to worse, `they would beforced to close.' " Dodson denied that, to his knowledge,any employee was present in what he called a privateconversation, but he did not deny someone could havebeen. In addition, Dodson explained that the "above wastaken out of context and that he was conversing with Orranabout the NLRB settlement proposal requiring him to hireGerber back and restore all employees to full hours."Dodson said he had remarked that the effect of this wouldbe to force him into bankruptcy and he would rather closethe store and pay creditors than do that. Respondent pointsout that General Counsel'switnessVan Etten had said thatDodson had told her he had no objection to employeesjoining theUnion.While I don't consider that thisdefinitelydisproves the foregoing,it isevidence of anattitude contrary thereto.First, I do not consider that the record clearly indicatesthat the remarks of the Dodsons were directed towardWortley. Second, it appears that there was more to theconversation and the context than Wortley heard andreported.I am notsatisfied that the General Counsel in thisinstance has established that the remarks attributed byWortley to Dodson were made as set forth nor that theywere directed toward her. I am accordingly finding noviolation as in this respect.e.WageincreasestoGerber and WortleyInDecember, Gerber and Wortley were both givensubstantial wage increases. Gerber had been receiving $1.90an hour; she was increased to $2.35. Dodson told her thatsince the hearing had been postponed to a date in January"his, advisers had told him he could go ahead and grant theincrease."Wortley had been hired at the rate of $2.25 anhour, was given a 5-cent increase in July to $2.30, and wasgiven an additional 25-cent raise in December. The recordreflects that Respondent had no regular schedule for wageincreases but granted them on a discretionary basis. In thepast it had generally granted a 5-cent or 10-cent increasewith the only large exception prior to December being the50-cent increase given to Christiansen at the time he tookover Vander Yacht's produce duties. However, Respondentpoints out 5-and 10-cent increases to an employee over aperiod of time would add up to a substantial increase.Dodson gave the instance of Irene Kremen who in 1970 wasraised from $2 to $2.10 the last week in January, to $2.15the third week in March, to $2.25 April 4, and to $2.35 April24.During the period of time from August to Decemberwhen no pay increases were given, had increases been givensuch could have totaled the amount set forth in the amountof 35 cents in the case of Gerber and 25 cents in the case ofWortley. The record also reflects the following comparisonofWortley and Gerber's pay and that of other employees:Vander Yacht and Van Etten received $2.75 per hour fromJuly on-they had, of course, performed duties in additionto checker prior to August 14. Kremen received $2.35 whileGerber had been hired at $1.90 and received this until shewas raised 35 cents to $2.25 in December. Wortley hadstarted at $2.25, was raised to $2.30 in July, and then 25cents to $2.55 in December. Certainly Gerber's increase tothe range Kremen had for apparently comparable work wasnot unreasonable. As for Wortley who started at $2.25, shehad received a 5-cent raise in July within about 2 months ofhiring.Other increases thereafter might be anticipated.Under all the circumstances I do not find the 25 centincrease toWortley in December to be inordinate orinconsistent with Respondent's policy of giving increasesfrom time to time-which policy had been inhibited fromAugust to December.I am also aware of the fact that this was a period in the18Cf.Baker Machinery,184 NLRBNo. 39, TXD. DODSON IGA FOODLINEReconomy in which more substantial increases may havebeen necessary to retain good employees.If the Respondent were failing to give increases it shouldhave given during the interval, it is difficult to conclude thatthe granting of such subsequently would be illegal,particularly where the rates as set forth were below otheremployees and where it could be reasonably anticipatedthat they would be raised. I conclude that under thecircumstances the granting of the increases in Decemberwere not violative of the Act and so find.7.The alleged constructive discharge of CarolVander YachtThe question presented is whether or not Carol VanderYacht "quit" her employment on November 2, 1970 undercircumstanceswhich would amount to a "constructivedischarge." From the credited testimony of Kremen, it isevidentDodson knew Vander Yacht had signed a card,from Kern's credited testimony he knew that the unionmeeting was at Vander Yacht's house, from Sanderson'scredited testimony Dodson was quite annoyed at VanderYacht, and from Clark's credited testimony and Dodson'sactions the letter had both upset and annoyed Dodson.There is also the testimony of Janice Hetterly, a customer,that about October 28 Dodson told her that Vander Yachthad been organizing for the Union and "forcing people tosign the cards." I have also found that following theUnion's letter Dodson had taken and removed VanderYacht from her position as produce clerk and assigned herduties primarily as checker. The latter resulted in a changein her hours but apparently the hours of all other employeesexcept one were also changed.Prior to the advent of the Union, Vander Yacht testifiedthat she had a close personal relationship with Dodson and"I confided in him the same as he did in me, I think it was avery friendly personal thing. I had a lot of respect forLeland." She said that Dodson consulted her on a goodmany questions concerning operating policy. However, shedid seek to bring in the Union, after Arnie Christiansen saidhe was amazed at the heavy work she did and if the Unionwas in she wouldn't be doing such. She thought about it and"I hadn't been too happy with things so I went to the unionoffice."Vander Yacht contended that although she had ordinari-ly been handed her checks by Respondent, after receiving acheck on August 18 she did not receive one for 2 weeks. Thecircumstances relating to distribution of checks during thatperiod are in dispute with some elements not entirely clear.Dodson testified that prior to August 22 he had decided,following a suggestion by his son Orran, to post the checkson the wall adjacent to the bulletin board. This is a positionwhere the checks would be seen if the door were shut, but19The record reflects the following-A.Well, I asked him if he had gotten his check that week and hesaid yes, he had. I said, "I didn't." He said, "I saw your check on thewall. I can go up and get it for you."sxassQ Did he specify where?A.The only thing I thought he said was he would go up and get itfor me. I took it it was upstairs and I hadn't been upstairs.Q.What, if anything, did you do after you spoke to MrChristiansen'?203not if the door were open since it would then obscure partof the wall. Dodson admitted that this occurred after theunion letter. Dodson explained the reason for the change,was that he had been in the habit of carrying checks todistribute,but that he sometimes forgot them and onoccasion had dropped some on the floor. According toemployee Jean Van Etten, the first she was informed orknew that checks were placed on the bulletin board behindthe door was about September 4, when she and MaryWortley were told by Dodson that from then on theirchecks would be so placed. This meant the first check VanEtten received on this bulletin board was on September 9.Dodson admittedly distributed the checks for the preceding2 weeks to some employees. There is an apparent conflict-between Dodson's earlier testimony during the originalhearing and his testimony during the reopened hearing as towhether or not he had personally given out all of the checksor posted some on the board. At the initial hearing Dodsonwas somewhat vague about the matter. In the reopenedhearing although not specific Dodson testified he hadposted at least three of the checks next to the bulletinboard. The only corroboration for posting during theperiod from about August 22 to September 4 for the latterlocation is Arnie Christiansen's testimony that he saw CarolVander Yacht's check at that location.Christiansen testified that sometime (apparently duringthe last of August) he had observed Vander Yacht's checkon the wall by the bulletin board, that he had said, "Carol,itmust be nice to have that kind of money that you don'tneed your check." Christiansen said he saw tears were inVander Yacht's eyes and testified Vander Yacht said,"Well, Arnie, Bill is not working and I do need that check,but he will have to hand it to me. I am not going to ask himfor it." Christiansen said he just made the statement thatsometimes you have got to swallow your pride and dothings that you don't care about doing. Christiansen said hedid not recall telling Vander Yacht where the checks were.Vander Yacht said she had always been given her checkspreviously by Dodson and she was not going to ask him forthem. She said Christiansen had told her on August 29 thathe had seen her check on the wall and offered to get it butshe didn't want him to and had broken into tears, in essenceconfirming his story except for the fact that Vander Yachttestified that Christiansen had told her that her check wason the wall. She indicated at this point that she thought itwas on the wall upstairs. However, she contacted unionrepresentative Lewis who apparently also contacted Clarkand they suggested she get her camera and take a picture ofthe check. Vander Yacht proceeded on the followingMonday at noon to look for the check on the wall behindthe door and did not find it. She said she was reluctant to goupstairs to see if it was up there.19 The latter indicates somequestion as to whether Vander Yacht understood theA. I didn't do anything at the store that day I went home thatnight and I called Mr. Lewis and I told him what Arnie had told me,that there was a check that was posted somewhere and what should Ido about it. He said, "I am going to talk to Roger Clark today. I willcall you back and let you know." He called me back and he saidRoger told him to tell me to take a camera to work and take a pictureof the check. Don't take the check, this would be the best evidence wecould have. So on Monday morning I went to work and I took mycamera with me in a sack. At 12 o'clock they all went to lunch, Mrs.Dodson, Orran and Leland were all gone and Jean was the only one in(Continued) 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecks were downstairs or upstairs when Christiansen toldher it was on the wall. Although she said she thought, whenChristiansen told her it was on the wall, that this wasupstairs she commenced to look for the check on the wallsdownstairs.Also there is some question as to when Vander Yacht didreceive the checks from Dodson who showed her the boardwhich had two of her checks on it which she took off.Vander Yacht said that this occurred on Friday, September4,and she then went to Bellingham from Everson.However, in the latter connection it appears that if sheworked a full day this would have been 5:30 in theafternoon. The record does not establish whether or not thebanks were still open at that time or what date a nightdepositarywould stamp on deposited checks. Dodsonplaces the time as September 1 or 2 when Vander Yachtobtained her two checks. The General Counsel assertsDodson deliberatelywithheldVander Yacht's checkbecause of her union activities. The matter is arguable andunder some circumstances such inference could be drawn.However, while suspicious, the circumstances herein arenot entirely clear and it is evident that Vander Yachtreacted strongly to taking any action toward obtaining hercheck. Vander Yacht stated that the reason she took thisposition was she had been harassed by Dodson by takingher off the produce job and changing her hours and that hewas no longer friendly. The change of hours evidently wasno different from that of other employees. The change fromthe produce job has been previously noted and undoubted-ly could evoke a response from Vander Yacht. As for thelackof friendliness, it is not surprising under thecircumstances. Nor is it a violation for the owner to cease tobe friendly. SeeSouthwestern Co.,111 NLRB 805 at 824.The General Counsel contends that Dodson was seeking tomake a case against Vander Yacht. How this could be thecase with the checks is not clear. In the instance of VanderYacht's taking a camera to photograph a locale, it wouldseem rather that the Union was seeking to establish a caseagainst Dodson.With respect to the coffee break change, Vander Yachttestified:The coffee pot was removed from the store the nextday, and the cups, and I had no knowledge of where wewere to have coffee, just that there were no breaks. Thefollowing week when the schedule was posted on thewall, it said you work whatever time you come to workand it would say a certain time for a break, it was 10minutes, and when you come back and the next breakwas 10 minutes and I never knew where it was. This wasnever told to me until three weeks later in aconversation.Leland told me that coffee had beenprovided across the street. I had heard this from theother girls but I had never been invited to go, so I neverhad gone over for coffee.Here again Vander Yacht's response was that she wouldn'tthe store.Q.Are we referring to Monday, August 31st"A Yes Lee, the butcher was there, but there were no customersin the store and I went inside the little hall and I shut the door andtook the camera out of the sack and looked around on the walls andthere was no check on that wall any place. I was going to go upstairsto see if it was up there and I chickened out I hadn't been use toplaying cops and robbers and I just didn't go any further. There wasno check on the wall downstairs at that timeQ Did you specifically look in the area behind where the doorgo until personally invited by Dodson. There is nothing toindicate that the coffee break change, which I have foundwas legal,was directed to her, nor does it appear thateveryone but Vander Yacht was told about it.The timing of subsequentevents isnot entirely clear butthe following appears to have occurred. About 3 weeksafter the Union's letter,Vander Yacht was called to theback of thestorealong with Van Etten and Kremen. Afterthey arrived, according to Vander Yacht, Dodson criticizedtheemployees' failure to call out numbers at thecheckstand. Van Etten and Kremen, according to Dodson,said nothing. Vander Yacht protested that she had alwayscalled out prices. According to Vander Yacht, Dodsonbecame somewhat angry and walked away stating that hedidn't want "to talk anymore about it." Dodson was askedif he had admonished or warned Carol and answered:A.Yes, I did, and not entirely Carol alone. It hadcome to our attention at different times that none of us,myself included, and I try not to do any checking if Ican get out of it, we were not calling out the prices of theitems as they were being rung up. I called them to theback room in the presence of Orran and told them, if Iremember my words right, "I don't really think thisshould have to be said."Q.Before you tell us what you said, identify thegroup that you called back there.A. Irene Kremen, Jean Van Etten, Carol VanderYacht.Q.Tell us now what you said and what anyone elsesaid.A. I told them I didn't think it was necessary to tellthem this, but therewas one inthe bunch who had beenat the market long enough to know thatitwasdefinitelya practice for the checkers to always call the amount ofthe sales out as they rang them up. Irene and Jean didnot make any reply. Carol told me that she always haddone that. The girl was mistaken, she just didn't alwaysdo it.The General Counselarguesthat Dodson had never madean issueof calling out prices at the checkstand previously.Assuming this were so, it does not follow that such may notproperly be raised since certainly customers are entitled toknow insome mannerthe charges per item.On Sunday, October 18, late in the afternoon, VanderYacht called Dodson concerning her work schedule thenext week. She was told she was scheduled the next day,Monday. She asked if he would mind if she traded with VanEttensinceshe had a commitment to have a baby shower.It appears that requests to exchange with other employeeshad been granted by Respondent in the past. However, therecord does not show how much time had been involvedprior to making such requests, nor does it reflect what theschedules had been previously. In this instance Dodsonrefused to permit the change stating, according to VanderYacht, "He was sick and tired of you having things yourwould have covered it if itwere open?A.Well, I had to shutthe doorIshut the door to take thecamera out of the sackand there was nothingon any wall downstairsat that time DODSON IGA FOODLINERway." According to Jean Van Etten, on October 23, duringa conversationwith Dodson, he told her:Leland told me that,let's see,Carol worked the firstthreedays of the week, Mondays, Tuesdays, andWednesdays. the early shift. Iris worked Thursday,Friday, and Saturday, and Mary worked Monday,Tuesday, Wednesdayeveningsand I worked Thursday,Friday, and Saturdayevenings.That's theway he's hadit setup. He said he did not want to have to cut hoursfrom Mary to change the days so that I could work myevenings because Iris[Gerber] refused to work with Carol.[Emphasis supplied.]Dodson testified as to his having set up teams to cover theoperation with Vander Yacht and Wortley on one of them.He referred to Vander Yacht's wanting him to fire InsGerber. Dodson then testified:When Mrs. Vander Yacht called me up it was late,just at closing time Sunday night. For me to make thatchange that she was asking, it would have necessitatedme calling the other help and changing it. I toldher-she wanted to know if she could change, if I didn'tmind, and I said, "I mind." She said, "I have got ashower planned for tomorrow and I have got to go toit." I said, "Well you had better." She started giving mea rough time about why it was that they couldn't changetheir time of working hours as they had in the past. If Iremember, my reaction to her was, "There have been alot of things done to accommodate everybody else atthe store, but here of late everythingseemsto be done todisrupt the store and this is not going to go through todisrupt it at this time. My time schedule is going tostand just as it is."Vander Yacht was not reprimanded for taking the dayoff.However, on October 20, according to Vander Yacht,she was called to the back of the store by Dodson andfound there the recently assigned produce clerk, MikeYoung, and Don Peterson,a salesmanfrom Merchants.Dodson told her he wanted her to "stop criticizing storepolicies to the customers while you are on the job." VanderYacht protested she only talked to them when they askedher questions and Dodson repeated he wanted "her to stoptalking to the customers." When Vander Yacht said if thismeant "completely," according to her, Dodson slammedhis fist down and said, "I want you to stop talking to thecustomers." Dodson then said with respect to calling pricesthat she was not calling them "loud enough for thecustomers to hear." Vander Yacht's response was that if shestood behind Dodson she couldn't hear him either. Dodsonbecame angry at this point and, according to Vander Yacht,said, "Are you trying to build a case against me?" Dodsontestified with respect to the foregoing:A. I instructed Carolto stop criticizing the storeandits policies while she was on thejob and also instructedher topay more attention when she was a checker that thecustomers did not have to waitand she would have to becalled to get to the checkstand to check them out, thatthat had been happening. Also, that I had stood in thealleyway behind her while she was checking outcustomers andif she was calling out the prices she wascalling them out low enough that I didn't hear themand Iwas sure the customers couldn't hear her and I would205appreciate it if she would speak a little louder whencalling them.Also while she was calling out the numbersand prices to not talk, not talk while she was ringing up.[Emphasis supplied]Q.Did Carol say anything at that time?A.Yes.Q.What did she say?A. She said, "Well, I have been working in thechecking stand next to you and I haven't heard youcalling them and I think you were calling them."Dodson also testified he had not told Vander Yacht to stoptalking to customers completely.Dodson stated:A. I told her while ringingup itemsnot to talk, andwhile talking, not to ring up, but at no time did I tell hernot to talk to the customers, Carol or anyone else.A few days after this incident, Dodson had a conversa-tion with Van Etten in which he said that he should havegotten rid of "Vander Yacht the previous summer," that shewas "sick" and that she was ruining his business bycriticizing store policies and that "one of us has to go."Dodson did not specify exactly what was referred to withrespect to criticism of store policies. There is no questionfrom the record that the atmosphere was no longer friendlybetween him and Vander Yacht and it is also evident thatVander Yacht was upset about the situation. As forpatronage of the store, Vander Yacht admitted that she andher family, consisting of approximately 12 persons, ceasedpurchasing at the store. The foregoing, of course, couldhave resulted from criticism of the store. The fact that suchnumber of persons related to Vander Yacht would ceasebuying at the store may have annoyed Dodson. Theforegoing conversation that Van Etten had with Dodsonwas related by her to Vander Yacht which probablydisturbed Vander Yacht.Apparently after Van Etten reported her conversationwith Dodson to Vander Yacht, Vander Yacht had a case ofshingles and went to see a doctor who suggested she quit.Vander Yacht said she had never had the shingles beforeand that the "harassment" had upset her.Dodson testified that he had kept a record as to incidentsinvolving Vander Yacht on advice of an attorney and hadthen given her the oral warning on October 20. On October25, he handed her a letter confirming the contents of theoral warning. Although there may be a contention that thecase of shingles followed the warning, I do not so find forthe reason that the written warning was issued October 25,while Vander Yacht said she worked 2 or 3 weeks after shehad the shingles and she quit on November 2. This wouldplace her case of shingles at least a week prior to the writtenwarning.Accordingly, I conclude that the shinglespreceded both the written warning and apparently also theoral warning on October 20 concerning her work.The written warning from Dodson on October 25 is setforth hereafter:October 25, 1970Everson,WashingtonMrs.CarolVander Yacht2547Mt. Baker Hwy.Bellingham, WashingtonThis is to confirm that on October 20, 1970, at 3:10p.m., I did instruct you to discontinue critisizing (sic) 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore policies to customers-while you are on the job.Also that on the same date and time I did instructyou to be more alert in seeing that customers do nothave to wait for a checker.Also that I did call to your attention the facts thatyou are not calling out the prices loud enough forcustomers to hear the amount and that you are not toring up sales while conversing with the customer.I informed you that I had noticed you often fail tocall the prices at all to the customer.(signed)W. E. DodsonDodson's IGAAccording to Vander Yacht, there had been no previouswarnings given out by Dodson during the 5 years sheworked in the store. Dodson testified that he gave her theletter because "he felt she was so mad back there that sheprobably wouldn't remember half of what was said." Thereferencein the letter about checking is set forth,supra,inmore detail in Dodson's testimony. According to VanderYacht:...He said I was making customers wait at thecheckstand for service, which they only had to wait longenough for me to walk down an aisle for me to get there.We were instructed we were to work within the visibilityof our checkstand and this could be as far as the eggsand butter in the back of the store you could still see thecheckstand. That is how long they had to wait ... .Also on the same date,' October 20, Dodson told MaryWortley she was to be sure and "register only on oneregister.They had been mixing them up and I needed to pinit down because we had had considerable trouble in gettingour records to balance out each night."The effect of the foregoing is that following theintroduction of the Union the relationship between Dodsonand Vander Yacht became strained. Dodson was no longerfriendly, nor was he legally required to be. Vander Yachtwas upset first by the change in the produce departmentand then evidently by numerous matters which occurred.The checks were one, the coffee another. The matter of thetrading of a day another. So also the other items ofcriticism, whether directed to her or a number of persons asset forth,supra.While the issue is not free from doubt, theburden of proof is on the General Counsel. The employer isentitled to operate the store and to do so in an orderly andreasonably efficient manner. The circumstances herein aresuch that, while they may be viewed with suspicion, in myjudgment they do not clearly establish such action directedto Vander Yacht as to amount to a constructive discharge.The change from produce clerk to checker in its inceptionmight have been viewed as such, although the pay remainedthe same and with respect to lifting was less onerous.However, Vander Yacht continued to work, but whileworking an unfriendly relationship developed between herand Dodson which may have been magnified by mutualsensitivity and stubborness.In conclusion I do not consider that the General Counselhas established by a preponderance of the evidence aconstructive discharge in the case of Carol Vander Yachtand I shall recommend that the complaint be, dismissedwith respect to this allegation.8.The reduction in hoursI have previously indicated that the reduction in hours ofwork of the women, which occurred during the week ofSeptember 12 and which was a result of the change fromAmerican to Merchants, initially constituted a violation ofthe Act since it emanated from and was precipitated by theunion letter. I find such would constitute a violation ofSection 8(a)(1) and (3) of the Act. However, as previouslyset forth, it does appear that Respondent had a basis forreducing the amount of help in terms of its increased costsand the unsatisfactory nature of American Supply'sservices. Further, the fact that Respondent could operatewith less employee hours was a further manifestation thatmore were not needed.For these and other reasons I am inthe section headed "Remedy,"post,not recommending anybackpay order with respect to the reduction in hours.9.The issueas to majorityThe complaint alleged, the answer admits, and I find thefollowing unit is appropriate:All the Respondent's grocery employees, excludingmeat department employees, office clerical employees,confidential employees,guards, and supervisors asdefined in the Act.The GeneralCounsel contendsthat the Union had amajority of the employees in the unit as of the time its letterwas sent and received by Respondent, and also a week laterwhen Lewis and Clark discussed the matter with Dodson,since by the latter time another employee had signed a card.Respondent contends that when all the employees it claimsare in the unit are counted, Gerber found to be properlyterminated, and certain cards found to be invalid, theUnion did not have a majority.The facts with respect to the following are that there arein question nine named employees, Mary Wortley, IreneKremen, Carol Vander Yacht, Gerald Sanderson, IrisGerber, Jean Van Etten, Lisa Hougen, Arnie Christiansen,and Robert Leibrant. This would total nine employees.Five of these, Vander Yacht, Van Etten, Wortley, Kremen,and Gerber, signed authorization cards on August 12.Sanderson signed a card on August 19 before the secondmeeting between Clark and Lewis and Dodson.' TheGeneral Counsel contends that Hougen and Christiansenare temporary employees and should not be counted.Respondent claims that both of these should be includedand that Irene Gerber was properly terminated on August14 and should not be included. Since Gerber's card hadbeen signed prior to the time recognition was requested,even if the discharge were proper, the card would becountable if determined valid. Further I have found,supra,that the discharge was not proper. Respondent does notattack the cards signed by Van Etten, Vander Yacht, orKremen. It does attack the validity of cards signed byGerber,Wortley, and Sanderson, and also one by Leibrantwhich was not offered by the General Counsel but byRespondent.Respondent contends that in thecaseof Gerber's cardshe signed after it was represented to her that establishmentof the Union was to be upon majority vote and there wouldbe no obligation to pay dues until that was accomplished. DODSONIGA FOODLINERIn order to properly evaluate this contention,I am settingforthGerber's testimony in some detail so it can becompared with the testimony of union representatives as towhat was said.Q.Didn'the tell you that you would have anopportunity to changeyourmind or that this card wastentative or anything like that that you might have avote later on and change your mind?A.There was something said about a vote but I don'trecalljust exactly what.Q.And was that said before you signed the card?A.I donot recall.*Q.Did they tell you that you wouldn't have to payan initiation fee or union dues until the union wasestablished at Dodson's?A.That's right.Q.And that that establishment had to do with thevote of the majority of the employees?A.Yes.*****TRIAL EXAMINER: Was anything said aboutwhat going union meant,a vote by a majority ofemployees?THE WITNESS: That wasdiscussed.****THE WITNESS: Was said, brought up.TRIAL EXAMINER: By whom?THE WITNESS: I don't know, it was at the meetingat Carol's home.TRIAL EXAMINER:What was said about a vote ofemployees?THE WITNESS:I really can't remember what wassaid.I had forgotten all about it until they had joggedmy memory. It was though, if the majority of theemployees wanted to go union, I got the impression,then, it was going to. The store would go union is what Imean.TRIAL EXAMINER: That was discussed in themeeting?THE WITNESS: Yes.TRIAL EXAMINER: Now, how was the majority tobe determined, by card, by vote, by show of hands?THE WITNESS:I believe it was by vote. It was up toeach individual's vote.TRIAL EXAMINER: In what way?THE WITNESS: Well, that I don't know.I don'tknow how we were to vote.TRIAL EXAMINER: Do you know who brought upthe subject of voting?THE WITNESS:I don't remember.*****Q. (By Mr. Nelson) Mrs. Gerber, at that meetingyou say you do recall the subject of the election or vote?A. I recall.Q.That election isn't familiar to you?207A.I can't say yes or no.Q.On the subject of a vote, did anyone tell you atthe time you signed the card-MR. NIELSON (interrupting) Objected to asleading.TRIAL EXAMINER: IT overrule in this instance,proceed.Q. (By Mr. Nelson) Did anyone tell you at the timeyou signed the card, before it, long before it, that thepurpose of that card was to get a vote?A. I don't remember. I do remember-well-TRIAL EXAMINER: (interrupting) You do remem-ber what.THE WITNESS: I do remember saying that I wouldrather talk to Mr. Dodson before I signed the card andthey-I was told that that was not the way it was done.Q. (By Mr. Nelson) Did anyone tell you before yousigned the card or at the time you were filling it out andsigning it thatthe only way to geta unionin the storewould be an election or vote?A.I don't remember.[Emphasis supplied.]Union representative William Lewis testified with respectto the cards:I passed out the application cards which were shownhere earlier in the trial. I went right down the line with itand they filled them out. When they were through, whyIwent around and collected them and put them in mybriefcase. They asked what the next step would be and Itold them that we would send Mr. Dodson a letter statingthatwe had a majority of the employeesinhisestablishment and with this I would send an industrycontract so he could see what the people were askingfor.Then, of course, you know how the chatter goes.They wanted to knowsupposing he doesn't go for theunioncontract. I said "Well, there are only three steps youcan take. Either he accepts it or we may have to go to anNLRB election. The last resort would be to put a picketlineon." Well, this was all right. I did tell them that if heaccepted the contract and if there were to beanychanges in the contract outside of what we had agreed tothere,that we wanted our industry contract, thatif therewere any changes the employees would have the right tovote on those changes whether they wanted them or not.We would not accept anything except the contract as itwas unless they agreed to the changes. [Emphasissupplied.]We visited for a while and then I went home.Q.To the best of your recollection, was there anydiscussion on the subject of a vote or an election beforethe employees signed the cards.A.No.According to Respondent, Wortley testified, with respectto the signing at Vander Yacht's house, that she would havean opportunity to change her mind on being represented bythe Union and that despite the signing a vote would betaken, a majority vote would have to be established. Inorder to properly evaluate this testimony, I am setting forththe following from the record:Q. (By Mr. Nelson)Did he say anything about anyother employeeshaving an opportunity, that is, employ- 208DECISIONSOF NATIONALLABOR RELATIONS BOARDees that weren't at Carol's house that night,that theywould have an opportunity to havea voice inwhether theunion came in?A.I don't know.Q.(By Mr. Nielson) Did,Mr. Lewis, or anyone elseat Carol's house that night, say these cards would beused so the employees would ultimately have a chancetodecide-the majority of employees could decidewhether they wanted a union?A.Well, itseemslikesomething was mentioned abouta vote being taken and there would have to be a majorityvote.Q.A.There had to be a majority vote?To get in, yes.Q.(By Mr. Nielson)Well,was something said aboutgetting another chancebefore thedecisionwas final?A.It seems likethere wasbut Ican't remember.Q.You don't remember the exact words?A.Exact words, no.Q.But you knowsomethinglike that was said?A.I think so.*Q. (By Mr. Nelson) Mrs. Wortley, in connectionwith this reference to an election or vote being held thatyou said was made during the meeting on August 4 atCarol's house, first of all,do you recall whether this wassaid before or after you signed the card?A.I can't remember if it was before or after.Q.Did anyone tell you at that time that the only waythe union could get into the store was through an election?MR. NIELSON: I object to that as leading.TRIAL EXAMINER: Overruled.A.I don't know for surebut I figured that we had achance.MR. NIELSON: I move to strike that.TRIAL EXAMINER: Yes. What are you moving tostrike?MR. NIELSON: The answer. She said, I believe, Itook it, I figured or-TRIAL EXAMINER: (interrupting) All right, I'llstrike that part of the answer.Q. (By Mr. Nelson)- Youtestified before that you dorecall being discussed three ways of getting the union in, isthat a fair statement?A.Yes.Q.Do you recall any other-wasthe election one ofthose ways?A.It seems like it was.Q.Do you recall any other ways that it was discussed?A.Not words for word. I couldn't tell you.Q.Was reference made to sending the letter?A.Yes.Q.Was that one of the ways that was discussed?A.Yes.TRIAL EXAMINER: Is the answer yes?THE WITNESS: Yes.Q. (By Mr. Nelson)Did you know the letter wasgoing to be sent to Mr. Dodson?A.Yes.Q.Was reference made to the possibility of going onstrike?A.Yes.Q.Was that the third way?A.Yes.MR. NELSON: I have no further questions.(Recross)Q. (By Mr. Nielson) Mrs. Wortley, were you told orwere you not told at Carol's that despite the fact theletterwould be sent or that they might strike orwhatever that there would still be an election or votebefore the union got in, is that correct, or not?A.The way I understood it-MR. NELSON (interrupting): I object once again.Q. (By Mr. Nielson) Tell us how you recall, what isyour understanding?A.I can't remember word for word, but I think it wastalked about having an election before it came in.Q.Before the union would go in?A.Yes.***TRIAL EXAMINER:What was said about amajority of votes?THE WITNESS:Itwould have to be a majority ofvotesto get in the store.TRIAL EXAMINER: What was said about having amajority of votesto get it into thestore, as you recall.THE WITNESS:I can't rememberword for word whatwas said about it exceptthat therewould have to be amajority.TRIAL EXAMINER:You wouldhave to have amajority vote beforeyou had a union or majority vote ifyou had a vote, or what.THE WITNESS:You wouldhave to havea majorityvote.TRIAL EXAMINER: For what?THE WITNESS:To bringthe union in.TRIAL EXAMINER:Now, yousaid a letterwas to besent theday after you signed the card?THE WITNESS:Yes.TRIAL EXAMINER: What was said to be thereason for the letter or the purpose of the letter?THE WITNESS:Thiswas oneway to let Mr. Dodsonknowabout the union.TRIAL EXAMINER: What was to be in the letter?THE WITNESS: I don't know what all was writtenin the letter.TRIAL EXAMINER: Do you know what was to besaid in the letter, to be told?THE WITNESS:He just said there would bea letternotifying him of the meetingand that wehad signed cards.TRIAL EXAMINER:Anything else about what theletter was to say?THE WITNESS:That'sallIcanremember.[Emphasis supplied.]The foregoingin essence indicatesthe testimony from DODSON IGA FOODLINER209witnessesGerber and Wortley whose recollection of theprecise statements made to them is somewhat dubious.Lewis' testimony was clear and what he testified he statedclearly would be proper. The testimony of Wortley in partconfirms what Lewis said including the reference to thedifferent ways of achieving recognition, including signingof cards. Also it cannot be ascertained whether, if therewere reference to a vote, such occurred before or after thecards were signed. Further I think it is evident that Lewis'version of what he said is accurate. A difficulty from anemployee witness' standpoint is at what point and in whatcontext the matter of a vote was mentioned when thisquestion is propounded at a hearing months later. Based onmy observation of Lewis, the fact that his statement ofprocedure is one often followed, the partial corroborationof this statement by Wortley and the (not surprising)indefinitenessor lack of recollection of Wortley andGerber, I am crediting Lewis' testimony as to the cardsigning by Gerber and Wortley. I accordingly find that thecards of Gerber and Wortley were signed with no improperrepresentations made with respect thereto and accordinglyare valid authorization cards.20 Sanderson's card wassigned at Vander Yacht's home on August 19.The Respondent contends that Sanderson's testimonyindicates that he was told that signing a card did not meanthat he could not later change his mind. However, a readingof the transcript will in my judgment lead to a differentconclusion.Q.At the meeting at Carol's house, when Mr. Clarktalked to you,did he tell you that the card would be usedfor a vote?A.No, he did not.Q.No mention of that at all?A.Not that the cards would be used for a vote, no.Q.There was no mention of an election, or a vote ofemployees, by Mr. Clark or anyone at the meeting?A.Yes, there was.Q.Who mentioned it?A. I suppose it was Mr. Clark.Q.What did he say about it?A. It was one of the steps that could be used to create aunion shop.Q.Did he tell you, you could vote yes or no, or get outof signing the card if you wanted to?A.I can't recall.Q.Well, did anyone there indicate, even though yousigned the card that you would later have an opportunity tochange your mind, by vote. You could vote another way ifyou wanted to.A. I believe there was something said to that effect.Q. (By Mr.Nielson)Was that saidto you before yousigned the card?A.I can't recall.*about either having the right to vote or getting out ofsigning a card?THE WITNESS: Do I recall that?TRIAL EXAMINER:What was said about that?THE WITNESS:I can't remember.[Emphasissupplied.]It is evident that the foregoing does not nullify thevalidity of Sanderson's card. In addition, Clark testifiedwith respect to this meeting that Sanderson said he wouldlike to sign a card and he gave it to him. Clark later said heasked Sanderson to sign a card which he obtained fromLewis. Clark also said that:A.As I had earlier asked that it be read back, and Icertainly, if you would have let me go into it further,would have finished only to advise you that we in everymeeting state every step of trying to bring aboutbargaining with an employer, which I am sure throughthe steps was in starting out with the signing of theauthorization cards, requesting recognition, and onlythen if recognition were not granted to the union wouldthe union utilize the cards for the filing of a petition, butonly after we had demanded recognition and if theemployer had denied the same.Based on the foregoing, I find Sanderson's card is valid.The General Counsel claims that Lisa Hougen should notbe counted as an employee. Hougen was hired evidently ona temporary basis to do some cleanup work during thesummer. She worked the following hours: 12 in weekending 7-18-70; 8 in week ending 7-25-70; 6 in weekending 8-1-70; 9-1/2 in week ending 8-8-70; 6 in weekending 8-15-70. According to Dodson, after checking therecords, Hougen's last day of employment was August 13,1970. Accordingly, I do not consider her to either be a full-time employee or employed at the time the 'demand wasreceived on August 14 and I do not count her as anemployee. Arnie Christiansen was originally employed inJuly to work until sometime in September, when he was togo on an evangelistic mission and possibly to returnthereafter. In fact Christiansen worked steadily until he leftabout September 19 on an evangelistic trip overseas. WhileRespondent would not guarantee him a job on return itdefinitelywanted to employ him if it could when hereturned.Accordingly Respondent did take Christiansenback about Christmas time in December 1970. ThereafterChristiansen continued to be and still is in the employ ofRespondent. I consider that he was a regular employee as ofAugust 14 and continued to be until he left aboutSeptember 19. Accordingly I conclude that there were eightemployees in the unit as of August 14 and that at that timethe Union represented five of the eight in the unit. As ofAugust 19 it represented six (including Sanderson) in viewofmy finding that Gerber was improperly laid off onAugust 14. It is evident and I find that the Union had amajority at the time the demand was made and, at allmaterial times thereafter.The next question is whether Respondent violated theAct by failing to bargain with the Union.On August 14, Respondent received the union letterTRIAL EXAMINER:Do you recall what was saidrequesting recognition. As found above, it immediately20Leibrant's card was not offeredby the General Counsel butwasmay or may not have said to him could not affectthe validity of the otherofferedby Respondent. Whatever Vander Yacht,who solicited the card,cards which were obtainedby Lewis. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeded to unilaterally change its operations as a resultthereof so as to then affect the work of employees VanEtten and Vander Yacht and the employment of Gerberand a week later Kremen. This also subsequently resultedin a reduction in hours. I have found that by all of theseacts,Respondent violated Section 8(a)(1) of the Act and bycertain -of these acts violated Section 8(a)(3) of the Act.Respondent also advised employees it could not grant anywage increases until the union matter was settled. I havefound it thereby violated Section 8(a)(1) of the Act.By these acts Respondent has engaged in a course ofseriousmisconduct in violation of the Act which made afairand open election impossible and denied to theemployees their statutory right to self-organization andrepresentation regardless of the employees' desires andregardless of the Union's numerical strength. Respondent'srefusal to recognize and bargain with the Union under theforegoing circumstances was violative of Section 8(a)(5). Iaccordingly find that Respondent violated Section 8(aX5)of the Act by refusing to bargain with the Union on andafter August 14, 1970.21Further, Respondent's unfair labor practices were such innature as to require, even in the absence of a Section 8(a)(5)violation, a bargaining order to repair their effect. I find, inany event, that Respondent's unfair labor practices were ofsuch a pervasive character as to make it unlikely that theirillegaland coercive effects would be neutralized byconventional remedies so as to produce a fair election. Inthese circumstances it appears that employee sentiment asexpressed through the authorization cards is a more reliablemeasure of their desires on the issue of representationthan,an election would be.22 I therefore find that by refusing tobargain with the Union and by engaging in extensive unfairlabor practices, Respondent violated Section 8(a)(5) and(1) 23 and that to effectuate the policies of the Act, abargaining order is required to remedy its refusal to bargainas well as its other unfair labor practices.24IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flowthereof.v. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I will recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent violated Section 8(a)(1)and (3) of the Act by terminating Irene Kremen and IrisGerber who were subsequently reinstated, I shall recom-21N L.R.B. v ,Gissel,395 U.S 57522See (and compare)Medley Distilling Co,187 NLRB No. 12.23 1 accordingly also find that in addition to violating Section 8(a)(1) ofmend that they be made whole for any loss of earnings theymay have suffered therefrom, in the case of Kremen, bypayment to her of a sum of money she would normally haveearnedas wagesfor the one day she was separated, and, inthe case of Gerber, by payment to her of a sum of moneyequal to the amount she normally would have earned aswages from August 14, 1970, until she returned to workabout October 14, 1970, less their respective earningsduring said periods. Loss of earnings shall be computed inaccordance with the formula prescribed inF.W. WoolworthCompany,90 NLRB 189, and interest at the rate of 6percent per annum shall be added to the backpay, to becomputed in the manner set forth inIsisPlumbing andHeating Co.,138 NLRB 716.Itwill also be recommended that Respondent preserveand make available to the Board, upon request, payroll andother records to facilitate computation of backpay.Having found that the Respondent had a majority in anappropriate unit, that it requested recognition therefor, andthat the Respondent refused recognition and thereafterengaged in conduct making a fair election unlikely andwhich by its nature would tend to thwart and discouragecollective bargaining, I have found that the Respondentviolated Section 8(a)(5) and (1) of the Act. I have furtherfound and am recommending that this conduct should beremedied by an affirmative order requiring Respondent tobargain with the Union, upon request, in the appropriateunit.With respect to the matter of reduction in hours which Ihave found violative of the Act forreasons setforthsupra, Iam recommending that the Board, although recognizingwhat precipitated the reduction, should in its discretiontake into account the facts that there was indicated abusiness need for a lesser number of employee hours andthat the store in fact is operated with less hours. See and cf.CarolinaMills,92 NLRB 1141, enfd. 190 F.2d 675 (C.A. 4)andHod Carriers, Laborers Union Local No. 300,159NLRB 1128 at 1135, 1136, citing and discussing cases. Ialsonote that my recommended order provides thatRespondent shall bargain with the Union. I am accordinglynot recommending any make-whole remedy with respect tothe reduction in hours.Because of the nature and extent of the unfair laborpractices engaged in by Respondent, as found above, it willfurther be recommended that Respondent be ordered toceaseand desist from in any other, manner infringing uponthe rights of the employees guaranteed in Section 7 of theAct. Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent, Dodson's Market, Inc., d/b/a DodsonIGA Foodliner is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Retail Clerks International Association, Local UnionNo. 240, is a labor organization within the meaning ofSection 2(5) of the Act.the Act by unilaterally changing its operations after and as a result of theunion letter, Respondent thereby also violated Section 8(a)(5) of the Act.24 SeeGissel, supra DODSON IGA FOODLINER3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed by Section7 of the Act in the manner found herein, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The following constitutes an appropriate unit withinthe meaning of Section 9(b) of the Act:All the Respondent's grocery employees, excluding meatdepartment employees, office clerical employees, confiden-tial employees, guards, and supervisors as defined in theAct.5.At all times material herein, Retail Clerks Interna-tionalAssociation, Local Union No. 240 has been theexclusive bargaining representative of the employees in theaforesaid unit within the meaning of Section 9(a) of the Act.6.By failing and refusing to bargain with the Union asthe exclusive collective-bargaining representative of theemployees in the unit above, on and after August 14, 1970,theRespondent has refused to bargain and engaged inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.By unilaterally changing assignments and schedulingof work and hours of employees on and after August 14, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.8.By discriminating in regard to the hire and tenure ofemployment of Irene Kremen and Iris Gerber and reducinghours of employees to discourage membership in a labororganization, Respondent has engaged in, and is engagingin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 25ORDERRespondent, Dodson's Market, Inc., d/b/a Dodson ][GAFoodliner, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively withRetail Clerks International Association, Local Union No.240 as the exclusive collective-bargaining representative ofits employees in a unit composed of:All the Respondent's grocery employees, excluding meatdepartment employees, office clerical employees, confiden-tial employees, guards, and supervisors as defined in theAct.(b) Failing and refusing to bargain in good faith with theUnion by unilaterally changing assignments and schedulesand hours of employees in the appropriate unit.26 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections thereto shallbe deemed waived for all purposes.26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by211(c) Informing employees that no wage increases can begranted while a union matter is,pending.(d)Discouraging membership in Retail Clerks Interna-tionalAssociation, Local Union No. 240, or inanyotherlabor organization of its employees by discriminating inregard to their hire or tenure of employment or any term orconditions of employment.(e) In any like or related manner interfering with the rightof employees to self-organization, to form labor organiza-tions, to join or assist the above-named or any other labororganizations, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any orall such activities, except to the extent such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedin Section 8(a)(3) of the Act,2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Make Irene Kremen and Iris Gerber whole for anyloss of earnings they may have sustained as a result of thediscrimination against them in the manner prescribed insection V of this Decision entitled the "Remedy."(b) Upon request bargain collectively with Retail ClerksInternationalAssociation, Local Union No. 240, as theexclusive bargaining representative of all employees in theabove-described unit with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment and, if understandings are reached, embodysuch understandings in signed agreements.(c)Preserve and upon request make available to theBoard or its agents for examination and copying all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary or useful to an analysis of the amounts ofbackpay due under the terms of this recommended Order.(d) Post at its premises in Everson, Washington, copies ofthe attached notice marked "Appendix."26 Copies of thenotice, on forms provided by the Regional Director forRegion '19, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.27Itisfurther recommended that the complaint bedismissed in all other respects.Order of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."27 In the eventthat this recommended Order is adopted by the Boardafter exceptions have beenfiled, this provision shall be modified to read:"Notify the Regional Director for Region 19, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.